Title: From Thomas Jefferson to James Madison, 31 July 1788
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Paris July 31. 1788.
          
          My last letters to you were of the 3d and 25. of May. Yours from Orange of Apr. 22. came to hand on the 10th. inst.
          My letter to Mr. Jay containing all the public news that is well authenticated, I will not repeat it here, but add some details in the smaller way which you may be glad to know. The disgrace of the Marquis de la fayette which at any other period of their history would have had the worst consequences for him will on the contrary mark him favourably to the nation at present. During the present administration he can expect nothing, but perhaps it may serve him with their successors whenever a change shall take place. No change of the principal will probably take place before the meeting of the States general tho’ a change is to be wished, for his operations do not answer the expectations formed of him. These had been calculated on his brilliancy in society. He is very feebly aided too. Montmorin is weak tho a most worthy character. He is indolent and inattentive too in the extreme. Luzerne is considerably inferior in abilities to his brother whom you know. He is a good  man too, but so much out of his element that he has the air of one huskanoyed. The garde des sceaux is considered as the principal’s bull dog, braving danger like that animal. His talents do not pass mediocrity. The archbishop’s brother and the new minister Vildeui and Lambert have no will of their own. They cannot raise money for the peace establishment the next year without the states general much less if there be war, and their administration will probably end with the states general. Littlepage who was here as a secret agent for the King of Poland rather overreached himself. He wanted more money. The King furnished it more than once. Still he wanted more, and thought to obtain a high bid by saying he was called for in America and asking leave to go there. Contrary to his expectation he received leave: but he went to Warsaw instead of America and from thence to join the Russian army. I do not know these facts certainly, but collect them by putting several things together. The King then sent an antient secretary here, in whom he had much confidence, to look out for a correspondent, a mere letter writer for him. A happy hazard threw Mazzei in his way. He recommended him, and he is appointed. He has no diplomatic character whatever, but is to receive Eight thousand livres a year as an intelligencer. I hope this employment may have some permanence. The danger is that he will over-act his part.—The Marquis de la Luzerne had been for many years married to his brother’s wife’s sister secretly. She was ugly, and deformed, but sensible, amiable, and rather rich. When he was named ambassador to London with 10000 guineas a year, the marriage  was avowed, and he relinquished his cross of Malta from which he derived a handsome revenue, for life, and very open to advancement. She staid here, and not long after died. His real affection for her  which was great and unfeigned and perhaps the loss of his order for so short-lived a satisfaction has thrown him almost into a state of despondency. He is now here.
          I send you a book of Dupont’s on the subject of the commercial treaty with England. Tho’ it’s general matter may not be interesting, yet you will pick up in various parts of it such excellent principles and observations as will richly repay the trouble of reading it. I send you also two little pamphlets of the Marquis de Condorcet, wherein is the most judicious statement I have seen of the great questions which agitate this nation at present. The new regulations present a preponderance of good over their evil. But they suppose that the king can model the constitution at will, or in other words that this government is a pure despotism: the question  then arising is whether a pure despotism, in a single head, or one which is divided among a king, nobles, priesthood, and numerous magistracy is the least bad. I should be puzzled to decide: but I hope they will have neither, and that they are advancing to a limited, moderate government, in which the people will have a good share.
          I sincerely rejoice at the acceptance of our new constitution by nine states. It is a good canvas, on which some strokes only want retouching. What these are, I think are sufficiently manifested by the general voice from North to South, which calls for a bill of rights. It seems pretty generally understood that this should go to Juries, Habeas corpus, Standing armies, Printing, Religion and Monopolies. I conceive there may be difficulty in finding general modification of these suited to the habits of all the states. But if such cannot be found then it is better to establish trials by jury, the right of Habeas corpus, freedom of the press and freedom of religion in all cases, and to abolish standing armies in time of peace, and Monopolies, in all cases, than not to do it in any. The few cases wherein these things may do evil, cannot be weighed against the multitude wherein the want of them will do evil. In disputes between a foreigner and a native, a trial by jury may be improper. But if this exception cannot be agreed to, the remedy will be to model the jury by giving the medietas linguae in civil as well as criminal cases. Why suspend the Hab. corp. in insurrections and rebellions? The parties who may be arrested may be charged instantly with a well defined crime. Of course the judge will remand them. If the publick safety requires that the government should have a man imprisoned on less probable testimony in those than in other emergencies; let him be taken and tried, retaken and retried, while the necessity continues, only giving him redress against the government for damages. Examine the history of England: see how few of the cases of the suspension of the Habeas corpus law have been worthy of that suspension. They have been either real treasons wherein the parties might as well have been charged at once, or sham-plots where it was shameful they should ever have been suspected. Yet for the few cases wherein the suspension of the hab. corp. has done real good, that operation is now become habitual, and the minds of the nation almost prepared to live under it’s constant suspension. A declaration that the federal government will never restrain the presses from printing any thing they please, will not take away the liability of the printers for false facts printed. The declaration that religious faith shall be unpunished, does not give impunity to criminal acts dictated by religious  error. The saying there shall be no monopolies lessens the incitements to ingenuity, which is spurred on by the hope of a monopoly for a limited time, as of 14. years; but the benefit even of limited monopolies is too doubtful to be opposed to that of their general suppression. If no check can be found to keep the number of standing troops within safe bounds, while they are tolerated as far as necessary, abandon them altogether, discipline well the militia, and guard the magazines with them. More than magazine-guards will be useless if few, and dangerous if many. No European nation can ever send against us such a regular army as we need fear, and it is hard if our militia are not equal to those of Canada or Florida. My idea then is, that tho’ proper exceptions to these general rules are desireable and probably practicable, yet if the exceptions cannot be agreed on, the establishment of the rules in all cases will do ill in very few. I hope therefore a bill of rights will be formed to guard the people against the federal government, as they are already guarded against their state governments in most instances.
          The abandoning the principle of necessary rotation in the Senate, has I see been disapproved by many; in the case of the President, by none. I readily therefore suppose my opinion wrong, when opposed by the majority as in the former instance, and the totality as in the latter. In this however I should have done it with more complete satisfaction, had we all judged from the same position.
          Sollicitations, which cannot be directly refused, oblige me to trouble you often with letters recommending and introducing to you persons who go from hence to America. I will beg the favour of you to distinguish the letters wherein I appeal to recommendations from other persons, from those which I write on my own knowlege. In the former it is never my intention to compromit myself, nor you. In both instances I must beg you to ascribe the trouble I give you to circumstances which do not leave me at liberty to decline it. I am with very sincere esteem Dear Sir Your affectionate friend & servt.,
          
            
              Th: Jefferson
            
          
        